UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4120



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


CRAIG ANTHONY BROMELL,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cr-01315-TLW-1)


Submitted:   June 5, 2008                     Decided:   July 1, 2008


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant.       Rose Mary Sheppard
Parham, Assistant United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Craig Anthony Bromell pled guilty to two counts of

possessing with intent to distribute a quantity of cocaine base in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2000), and the

district court sentenced him to 192 months in prison and six years

of supervised release.       On appeal, Bromell’s attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting, in his opinion, there are no meritorious grounds for

appeal but raising the issue of whether the district court erred by

sentencing Bromell as a career offender based, in part, on his

prior South Carolina convictions for possession of crack cocaine.

Bromell was informed of his right to file a pro se supplemental

brief but has not done so.        We affirm.

          We review Bromell’s sentence for abuse of discretion.

See Gall v. United States, 128 S. Ct. 586, 590 (2007).        “The first

step in this review requires us to ‘ensure that the district court

committed no significant procedural error, such as . . . improperly

calculating    .    .   .   the   Guidelines   range.’”   United   States

v. Osborne, 514 F.3d 377, 387 (4th Cir. 2008) (quoting Gall, 128 S.

Ct. at 597).       We then consider the substantive reasonableness of

the sentence imposed, taking into account the totality of the

circumstances.      Gall, 128 S. Ct. at 597.     At this stage of review,

we presume that a sentence within a properly calculated guideline

range is reasonable.        United States v. Allen, 491 F.3d 178, 193


                                     - 2 -
(4th Cir. 2007); see also Rita v. United States, 127 S. Ct. 2456

(2007) (upholding our presumption of reasonableness).

           We have reviewed the record and find Bromell’s sentence

is both procedurally and substantively reasonable.              The district

court did not err in concluding that Bromell’s prior South Carolina

conviction for crack cocaine possession constituted a “felony drug

offense” under 21 U.S.C. § 841(b) (2000).            See Burgess v. United

States, 128 S. Ct. 1572 (2008).        Accordingly, the district court

correctly determined Bromell’s statutory maximum penalty for the

instant offenses was thirty years in prison, and his offense level

under the career offender guideline was thirty-four prior to his

three-level reduction for acceptance of responsibility.               See 21

U.S.C. § 841(b)(1)(C); U.S. Sentencing Guidelines Manual § 4B1.1(b)

(2007).   Finally, the district court reasonably determined that a

sentence within Bromell’s advisory guideline range of 188 to 235

months in prison was appropriate in this case.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm the district court’s judgment.              This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from


                                    - 3 -
representation.   Counsel’s motion must state that a copy thereof

was served on the client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -